Citation Nr: 0003368	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  91-35 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to October 
1963 and from January to June 1965. 

This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  Service connection for a psychiatric 
disorder was denied by the Board in September 1979.  In 
October 1990, the RO denied service connection for PTSD on 
the merits and the veteran appealed this action.  In November 
1991, the Board found that new and material evidence had been 
submitted to reopen the claim of service connection for PTSD 
and remanded the appeal to the RO for additional development.  
The Board also remanded the appeal to the RO in November 1992 
and January 1995.  

In June 1996, the Board upheld the RO's denial of the 
veteran's claim on the merits.  He filed a timely appeal to 
the United States Court of Appeals for Veterans Claims 
(Court).  In September 1997, counsel for the appellant and VA 
filed a Joint Motion for Remand.  An Order of the Court dated 
in September 1997 granted the motion, vacated the Board's 
decision of June 1996, and the case was returned to the Board 
for the requested action.  

The BVA, in an April 1998 decision, remanded the case for 
further development, and following the attempted 
accomplishment of the requested development, the case was 
returned to the Board for appellate review.


FINDING OF FACT

The claim for service connection for PTSD is plausible.


CONCLUSION OF LAW

The claim for service connection for PTSD is well grounded.  
38 U.S.C.A. § 5107(a).



REASONS AND BASES FOR FINDING AND CONCLUSION

With regard to the veteran's claim for service connection for 
PTSD, the Board finds that the veteran has submitted evidence 
of a well-grounded claim.  38 U.S.C.A. § 5107(a). 

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressors.  38 C.F.R. § 3.304(f).  Lay contentions 
regarding claimed stressors will not, by themselves, 
establish their occurrence.  See Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).

In this case the veteran has been diagnosed with PTSD based 
on his self proffered stressor statement.  Whether a claim is 
well grounded is a question of law, Grottveit v. Brown, 5 
Vet. App. 91, 92 (1993), and hence, the appellant's testimony 
must be considered credible.  See generally Cox v. Brown, 5 
Vet. App. 95 (1993).  Hence, as the diagnosis was based on a 
presumptively statement relating to service events, the 
appellant has presented a well grounded claim.  


ORDER

The claim of entitlement to service connection for PTSD is 
plausible. 


REMAND

After reviewing the claims file the Board finds that, before 
it may make an informed decision, additional development is 
in order.  

As indicated in the April 1998 Remand, the veteran contends 
that his PTSD is the result of exposure to traumatic events 
during service.  The veteran asserts that while he was in 
Vietnam he burned villages, raped women and killed civilians 
while on "secret missions" with the CIA and combined 
military forces from other countries.

The September 1997 joint motion noted that the Board had 
failed in its duty to assist the veteran in the development 
of his PTSD claim.  As indicated above, this claim was 
remanded previously to assist the veteran in the development 
of his claim.  In April 1989, the RO requested the veteran's 
service personnel records from the National Personnel Records 
Center (NPRC).  In a response that same month, the NPRC 
stated that they were "not authorized to send the Original 
Military Personnel File (Army 201 file) to the" VA.  They 
instead provided a copy of the file, and this copy appears to 
be complete.  Also, a February 1994 statement from the 
Director of the Environmental Support Group (ESG) noted that 
additional information concerning the veteran may be 
maintained in his Official Military Personnel File (OMPF). 

The joint motion noted that "M21-1, Part III, para. 4.27 and 
4.28 (April 11, 1996)" provided guidance to VA adjudicators 
for follow-up procedures where requests are unsuccessful and 
that there was no evidence that these procedures were 
followed.  It appears that the joint motion was referring to 
the provisions pertaining to a follow-up by the RO's Military 
Records Specialist.  

The most recent April 1998 BVA remand asked that the RO to 
secure from the National Personnel Record Center (NPRC) 
copies of all of the service personnel records relating to 
the veteran, including his OMPF.  In response the RO in May 
and June 1998, requested the veteran's OMPF.  Further, the 
NPRC was asked to provide all service personnel records 
pertaining to the veteran, to include the OMPF, to indicate 
whether any additional personnel records were available, and 
to indicate whether any records supported the claim that the 
appellant served with the Central Intelligence Agency or 
combined military forces of other countries.  Although the 
NPRC in its August 1999 response indicated that a search of 
their organizational records was made based on the 
information provided by the RO, NPRC only forwarded copies of 
illegible Morning Reports pertaining to the veteran's unit.  
However, the NPRC did not specifically state whether or not 
the OMPF was in its possession or whether or not any records 
in its possession supported the veteran's claim that he was 
involved with the CIA or combined military forces of other 
countries.  A positive or negative reply from NPRC was 
required to fulfill the terms of the Court Remand, and the RO 
should have persisted until such a response was received from 
NPRC.

Hence, further development is required.  The RO should again 
specifically request that the NPRC ascertain whether the 
veteran's OMPF is in its possession and to respond in writing 
in the affirmative or negative.  The RO should also request 
that the NPRC indicate whether or not the veteran's DA Form 
20 contains the same information as his OMPF.  This effort 
should be coordinated by the RO's Military Records Specialist 
who should also ascertain whether the veteran's DA Form 20 
contains the same information as his OMPF.  Finally, 
additional development should be undertaken as requested 
below. 

Therefore, this case is REMANDED for the following action:

1.	The RO should request that the 
National Personnel Records Center (NPRC) 
provide copies of all service personnel 
records relating to the veteran, 
including the Original Military Personnel 
File (OMPF) (Army 201 file).  The NPRC 
should also be requested to clearly 
report whether or not the veteran's DA 
Form 20 contains the same information as 
his OMPF, and whether the DA Form 20 is 
the same form as the DA Form 201.  The 
response must be in writing.  Further, 
the NPRC must be requested to state 
whether any additional personnel records 
are available and if any records in its 
possession support or refute the 
contention that the appellant served with 
the CIA or the combined military forces 
between May 19, and August 31, 1962.  
This effort should be coordinated by the 
RO's Military Records Specialist who 
should determine in writing whether or 
not the veteran's DA Form 20 which is of 
record contains precisely the same 
information as the OMPF.

2.	If the response from the NPRC is 
inadequate, the RO's Military Records 
Specialist should seek assistance from 
the VA Central Office.  See M21-1.  This 
action must be documented.  This 
development is authorized pursuant to the 
provisions of 38 U.S.C.A. § 5103 (West 
1991) and must be accomplished in order 
to fulfill the order of the Court, and 
the agreement signed by the Secretary in 
the Joint Motion.

3.	Following the above, the RO must 
consider whether the veteran should be 
considered a "combat" veteran for 
purposes of 38 U.S.C.A. § 1154 (West 
1991) and its implementing regulation, 38 
C.F.R. § 3.304(d) (1999).  See Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  
This determination should be based on a 
review of the service personnel records, 
statements provided by the veteran and a 
complete review of the record.  The RO 
should also review the record and 
indicate if the veteran's lay accounts 
are credible.  The veteran should 
understand that credibility is only 
presumed when determining whether or not 
a claim is well grounded.  It is not 
presumed when analyzing a question of 
fact on the merits.  

4.	The RO may schedule the veteran for an 
additional psychiatric evaluation, if 
warranted.

5.	Following completion of the foregoing, 
the RO should review the claims files, in 
light of the instructions mandated by the 
September 1997 joint motion, Cohen v. 
Brown, 10 Vet. App. 128 (1997) and 
Spurgeon v. Brown, 10 Vet. App. 194, 197 
(1997), to ensure that all of the 
foregoing development has been completed 
in full.  If the requested development is 
not in complete compliance with the 
instructions provided above, appropriate 
action must be taken.  Stegall v. West, 
11 Vet. App. 268 (1998)..

Upon completion of the above development, the RO should 
readjudicate the issue on appeal.  If the determination 
remains adverse to the veteran, he and his representative 
should be furnished with a supplemental statement of the 
case, and be given an opportunity to respond.  

The purpose of this REMAND is to protect the appellant's 
right to due process and to fulfill the duty to assist.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

In light of the fact that this case has previously been 
remanded by the Board, the RO is respectfully reminded that 
this claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious 

handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


